                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

WESLEY PIERCE, JR.,                                 )
                                                    )
                         Plaintiff,                 )
                                                    )
v.                                                  )        Case No. __________________
                                                    )
UNITED AUTO CREDIT                                  )
CORPORATION,                                        )
                                                    )
                         Defendant.                 )


                                      NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendant United Auto Credit

Corporation (“UACC”) gives notice of the removal of this action from the Circuit Court of

Jackson County, Missouri to the United States District Court for the Western District of

Missouri, Western Division. As grounds in support of this removal, UACC state as follows:

                                        I. INTRODUCTION

          1.      Plaintiff Wesley Pierce, Jr. commenced this action by filing a Petition in the

Circuit Court of Jackson County, Missouri, Case No. 2016-CV10477, on April 6, 2020.

          2.      On July 10, 2020, Plaintiff filed a First Amended Petition.

          3.      In the First Amended Petition, Plaintiff alleges that he purchased a vehicle

financed by UACC but did not receive title to the vehicle. See First Am. Pet.

          4.      Plaintiff brings three causes of action against UACC: (1) conversion, (2)

violations of the Missouri Merchandising Practices Act, and (3) violations of the Missouri Motor

Vehicle Time Sales Act. See First Am. Pet.




45027627 v1
               Case 4:21-cv-00090-BCW Document 1 Filed 02/12/21 Page 1 of 6
                                 II. DIVERSITY JURISDICTION

          5.      This Court has jurisdiction over all of Plaintiff’s claims under 28 U.S.C. § 1332,

which provides federal district courts with original jurisdiction of all civil actions where the

action is between citizens of different states and where the amount in controversy exceeds

$75,000.00. 28 U.S.C. § 1332(a)(1).

          A.      The Parties are Diverse.

          6.      Complete diversity exists between Plaintiff and UACC in this matter.

          7.      Plaintiff alleges in the First Amended Petition that he “is an individual Missouri

consumer.” First Am. Pet. ¶ 4. There is no indication that Plaintiff is domiciled in any other state.

Thus, Plaintiff is a citizen of Missouri.

          8.      Defendant UACC is a California corporation with its principal place of business

in California. See 28 U.S.C. § 1332(c)(1) (stating that corporation is citizen of every State where

it has been incorporated and the State where it has its principal place of business). Thus, UACC

is a citizen of California.

          9.      Accordingly, the parties are diverse, as Plaintiff is a citizen of Missouri, and

UACC is a citizen of California.

          B.      The Amount in Controversy Exceeds $75,000.

          10.     The amount in controversy requirement is satisfied in this case because the

amount in controversy “exceeds the sum or value of $75,000, exclusive of interest and costs.”

28 U.S.C. § 1332(a).

          11.     In the First Amended Petition, Plaintiff does not provide an explicit amount of

damages that he seeks.

          12.     On February 3, 2021, Plaintiff made a settlement demand to UACC in the amount

of $225,000.00. A settlement demand may be considered as evidence of the actual value of the


45027627 v1                               2
               Case 4:21-cv-00090-BCW Document 1 Filed 02/12/21 Page 2 of 6
object of the suit to plaintiff and of the amount in controversy. See Hall v. Vlahoulis, No. 06-

6107-CV-SJ-FJG, 2007 WL 433266, at *1 (W.D. Mo. Feb. 5, 2007) (“Defendant states that

numerous courts have found that demand or settlement letters allow a defendant to reasonably

ascertain the amount in controversy. The Court agrees.”); see also Finnell v. Transamerica Life

Ins. Co., No. 17-0734-CV-W-SRB, 2017 WL 9805014, at *2 (W.D. Mo. Nov. 14, 2017)

(“Plaintiff did not bind herself to an award less than $75,000. Further, Plaintiff's settlement

demand letter itemizes her damages at a total of approximately $149,650, well over the federal

jurisdictional amount.”).

          13.    Plaintiff’s settlement demand establishes that the amount in controversy far

exceeds $75,000, exclusive of interest and costs.

          14.    Accordingly, this case is properly removable because it is between citizens of

different states and because the amount in controversy exceeds $75,000, exclusive of interest and

costs.

                    III. ADOPTION AND RESERVATION OF DEFENSES

          15.    Nothing in this notice of removal shall be interpreted as a waiver or

relinquishment of any of UACC’s rights to assert any defense or affirmative matter, including,

but not limited to, the defenses of (1) lack of jurisdiction over the person; (2) improper venue; (3)

insufficiency of process; (4) insufficiency of service of process; (5) improper joinder of claims

and/or parties; (6) failure to state a claim; (7) the mandatory arbitrability of some or all of the

claims; (8) failure to join indispensable parties; or (9) any other pertinent defense available under

Fed. R. Civ. P. 12, any state or federal statute, or otherwise.

                             IV. PROCEDURAL REQUIREMENTS

          16.    This case is a civil action within the meaning of the Acts of Congress relating to

the removal of cases.


45027627 v1                              3
              Case 4:21-cv-00090-BCW Document 1 Filed 02/12/21 Page 3 of 6
          17.    True, correct, and certified copies of "all process, pleadings, and orders" served

on UACC are attached hereto as Exhibit “A” in conformity with 28 U.S.C. § 1446(a). There are

no other process, pleadings, or orders served upon UACC to date in this case.

          18.    Plaintiff’s settlement demand is an “other paper from which it may first be

ascertained that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3); see

also Caranchini v. Bank of Am., N.A., No. 4:10-CV-672-DGK, 2010 WL 3782171, at *2 (W.D.

Mo. Sept. 22, 2010) (“A demand letter constitutes ‘other paper.’”). Thus, this Notice of Removal

is timely because it is filed within thirty days after receiving Plaintiff’s $225,000.00 settlement

demand on February 3, 2021. See Finnell, 2017 WL 9805014, at *3 (finding removal within

thirty days of receiving settlement demand was timely when the initial pleading did not explicitly

disclose the amount of damages sought); Caranchini, 2010 WL 3782171, at *2 (finding removal

timely when it occurred within thirty days of receiving plaintiff’s demand letter).

          19.    The United States District Court for the Western District of Missouri, Western

Division, is the court and division embracing the place where this action is pending in state court.

          20.    Pursuant to 28 U.S.C. § 1446(d), contemporaneously with the filing of this notice

of removal, UACC has filed a copy of same with the clerk of the Jackson County Circuit Court

in Kansas City, Missouri, as well as a notice of filing notice of removal. Written notice of the

filing of this notice of removal has also been served upon counsel for the Plaintiff.

          WHEREFORE, UACC prays that this Court take jurisdiction of this action and issue all

necessary orders and process to remove this action from the Jackson County Circuit Court in

Kansas City, Missouri to the United States District Court for the Western District of Missouri,

Western Division.




45027627 v1                              4
              Case 4:21-cv-00090-BCW Document 1 Filed 02/12/21 Page 4 of 6
          Respectfully submitted this 12th day of February, 2021.

                                              /s/ Ryan S. Rummage
                                              Ryan S. Rummage, MO #69871
                                              BURR & FORMAN LLP
                                              420 North 20th Street, Suite 3400
                                              Birmingham, AL 35203
                                              Telephone:     (205) 251-3000
                                              Facsimile:     (205) 458-5100
                                              rrummage@burr.com

                                              Megan McCurdy, MO #60071
                                              STINSON LLP
                                              1201 Walnut Street, Suite 2900
                                              Kansas City, Missouri, 64106
                                              Telephone: (816) 691-2649
                                              Facsimile: (816) 691-3495
                                              megan.mccurdy@stinson.com

                                              Attorneys for Defendant
                                              UNITED AUTO CREDIT CORPORATION




45027627 v1                              5
              Case 4:21-cv-00090-BCW Document 1 Filed 02/12/21 Page 5 of 6
                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been served on the following by directing same
to their office addresses through first-class, United States mail, postage prepaid, on this the 12th
day of February, 2021:

                                      Andrew Robert Taylor
                                         Bryce Bruce Bell
                                        BELL LAW, LLC
                                   2600 Grand Blvd., Suite 580
                                     Kansas City, MO 64108
                                    Telephone: (816) 886-8206

                                      Attorneys for Plaintiff
                                       WESLEY PIERCE, JR.



                                              /s/ Ryan S. Rummage
                                              OF COUNSEL




45027627 v1                              6
              Case 4:21-cv-00090-BCW Document 1 Filed 02/12/21 Page 6 of 6
